Citation Nr: 0524939	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  99-08 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a rating in excess of 20 percent for cervical 
spine traumatic arthritis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1979 to January 1991.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal of a February 
1998 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Albuquerque, New Mexico, which 
denied a rating in excess of 10 percent for the veteran's 
cervical spine disability.  In February 1999, the RO 
increased the rating to 20 percent.  A hearing before a 
hearing officer was held at the RO in March 2003.  In March 
2003 the Board advised the veteran of regulatory changes 
pertinent to his claim and gave him the opportunity to 
respond.  In July 2003 the case was remanded for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In the instant case, the unfavorable AOJ decision that is the 
subject of this appeal was already decided and appealed prior 
to VCAA enactment.  The U.S. Court of Appeals for Veterans 
Claims (Court) acknowledged in Pelegrini, supra, that where, 
as here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.  

The content of the notice provided to the appellant in 
January 2004 essentially complies with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to assist.  Notably, the letter discussed this claim as 
one for an increased rating, explained what was necessary to 
establish a higher rating, explained what evidence VA would 
obtain, and what evidence VA would assist the veteran to 
obtain.  While the veteran was not explicitly asked to submit 
"any evidence in [his] possession that pertains" to his 
claim (see 38 C.F.R. § 3.159(b)(1)), as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence.  The AOJ's January 2004 letter 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to the AOJ.  In addition, the July 
2004 supplemental statement of the case (SSOC) contains the 
complete text of 38 C.F.R. § 3.159(b)(1), which includes such 
notice.  Moreover, the record contains a Report of Contact, 
dated in April 2004, indicating that the veteran advised VA 
that he did "not have anything else to submit."  Under 
these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession, and that further such 
notice is not necessary.  The July 2004 SSOC also advised the 
veteran of the current posture of his claim.  

At the time of the initial rating for service connection, the 
cervical spine disorder was rated under Diagnostic Code 
(Code) 5293, and characterized as "spurring, cervical spine, 
with radiculopathy." A 10 percent rating was assigned.  A 
February 1999 rating decision re-characterized the veteran's 
service-connected cervical spine disability as "spurring, 
cervical spine, with radiculopathy and degenerative joint 
disease."  The rating was increased to 20 percent under 
Code(s) 5010-5293.  A November 2001 rating decision shows the 
disorder was again re-characterized, as "traumatic arthritis 
cervical spine," and rated under Code(s) 5010-5290.  

On VA orthopedic examination in July 1995 the diagnosis was 
small spur involving the anterior inferior aspect of C5, 
straightening with loss of normal lordotic curvature of the 
cervical spine associated with limitation of motion in the 
cervical spine (based on X-ray findings).  The examiner added 
that there also was "probable" cervical radiculopathy 
involving the right upper extremity.  

On VA fibromyalgia examination in July 1998 fibromyalgia 
syndrome was diagnosed.  The veteran complained of pain in 
his neck and both shoulders.  The RO has denied service 
connection for fibromyalgia in February 1999 and November 
2001.  

A VA MRI in August 2001 revealed mild disc bulge C3-4 and to 
a lesser extent at C5.  There was no significant central 
stenosis, neural foraminal stenosis, or definite compression 
of neural structures.  On May 2002 VA orthopedic examination 
the examiner noted that November 2001 cervical spine MRIs 
were normal.  

On February 2004 VA orthopedic examination, afforded the 
veteran pursuant to the Board's July 2003 remand, chronic 
causalgia was diagnosed.  The examiner opined that the 
causalgia was "likely as not" related to the veteran's 
military service.  The examiner added that while the veteran 
had "definite sensory abnormalities" no clinical 
radiculopathy was observed.  

The medical evidence is conflicting and inadequate for rating 
purposes.  It is unclear whether the veteran's service-
connected cervical spine disability includes a service-
connected neurologic component.  In June 2005 his 
representative argued that a separate rating may warranted 
for "chronic neurological disability."  See VA Form 646, at 
p. 2.  Notably, the criteria for rating disc disease that 
became effective September 23, 2002 provide for combining 
separate ratings for neurologic and orthopedic symptoms of 
the disease.  In light of the foregoing, further medical 
explanation is necessary.

Accordingly, this case is REMANDED to the RO for the 
following:

1. The veteran should be scheduled for an 
examination by a neurologist to evaluate 
his service-connected cervical spine 
disability.  The veteran's claim folders 
must be reviewed by the examiner in 
conjunction with the examination. The 
examiner should examine the veteran, 
review the record, and respond to the 
following:

a.  Does the veteran have "causalgia" 
(as was diagnosed on February 2004 VA 
orthopedic examination)"  If so, is the 
disorder a separate entity secondary to 
his service-connected cervical spine 
disability, i.e., affecting separate and 
distinct functions/anatomic location?  

b.  If "causalgia" is currently 
manifested, can the symptoms of such 
disorder be differentiated from those 
associated with the "fibromyalgia 
syndrome" (diagnosed on June 1998 VA 
fibromyalgia examination)?  

c.  Does the veteran have radiculopathic 
symptoms?  If so, what are they?  

The examiner should explain the rationale 
for all opinions given.

2.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC and give 
the veteran and his representative the 
opportunity to respond.

The case should then be returned to the Board for further 
review.  The purpose of this remand is to assist the veteran 
in the development of his claim by clarifying the medical 
evidence.  He has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

